DETAILED ACTION
Status of Claims:  
Claims 21-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

The amendment to the claims filed on Oct. 13, 2020 does not comply with the requirements of 37 CFR 1.121(c) because previously canceled claims (see submission filed May 20, 2020 with claims 1-20 cancelled) can be reinstated only by a subsequent amendment presenting the claims as new claims with new claim numbers, however the preliminary amendment of Oct. 13, 2020 reinstates the previously canceled claims with the pre-cancellation claim numbers. 
Under the principle of compact prosecution, the claim set filed Oct. 13, 2020 shall be presumed to be submitted in error and the claims filed May 20, 2020 with claims 21-33 shall be examined.

Claim Objections
Per the notation above to examine the claims filed May 20, 2020 with claims 21-33, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).


Claims 22-23 are objected to because of the following informalities:  
Regarding claim 22, the phrase “treatment tank” in line 2 should be –the treatment tank--; the phrase “may enter tank” in line 2 should be –may enter the treatment tank--.
Regarding claim 23, the phrase “axole-type” in line 11 should be –azole-type--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, the phrase “one-step” in line 1 renders the claim indefinite because, in view of the explicit recitation in the claim body of the three steps receiving, supplying and outputting, it is not clear what is considered a one-step method. 

Regarding claims 24-33, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26-28 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuike et al. (US 2012/0006755 A1).

Regarding claim 21, Yasuike teaches a chemical treatment system using advanced oxidation and utilizing ozone resulting in a one step process (system with ozone-based advanced oxidation reaction tank 14 to treat wastewater, where a “one step process” is interpreted to be taught by any system comprising advanced oxidation and ozone utilization) (see para. 0059-0063; Fig. 2) for reducing both azole-type compounds and chemical oxygen demand (COD) in wastewater resulting from a chemical-mechanical polishing process (the intended use does not structurally differentiate the claimed invention from the prior art apparatus and therefore does not patentably distinguish the claimed invention from 
an oxidation module comprising a treatment tank (ozone-based advanced oxidation reaction tank 14) comprising a conduit for receiving an influent source of wastewater as an input to the oxidation module (water is introduced from upstream tanks to the reaction tank 14, where “conduit” is broadly interpreted to mean any passage for conveying a material) (see para. 0062), a conduit via which treated water exits the tank as effluent from the oxidation module (treated water is depicted in Fig. 2 to be transferred out from the reaction tank 14, where “conduit” is broadly interpreted to mean any passage for conveying a material); 
an ozone generator (ozone-based advanced oxidation using ozone gas generated by an ozone generator) (see para. 0075) and a conduit for supplying ozone gas to the influent water before being fed into the treatment tank (the ozone injection method is not limited; examples include a diffuser tube placed in a bubble column, an ejector, a static mixer, or the like) (see para. 0057): 
wherein in that the oxidation module is the sole treatment for reduction of azole-type compounds and COD reduction, and neither ferrous treatment nor solid-liquid separation pre-treatment processes are required (in comparative examples 16-17, flocculation treatment of the raw water with a ferrous flocculant was not performed, thus raw water directly subjected to the oxidation process) (see para. 0080 and p. 7, Table 2), the effluent having a reduction in azole-type compounds greater than ninety percent (90%) (resulting in a triazole concentration from 180 mg/L in the raw water to <1.5 mg/L in the treated water after oxidation for comparative example 17) (see p. 7, Table 2) and a COD reduction greater than thirty percent (30%) (as the prior art teaches the claimed system, the prior art system is presumed to inherently achieve the same COD reduction).

Regarding claim 22, Yasuike teaches a system according to claim 21, wherein the influent water conduit may be split to directly enter treatment tank via conduit or may enter tank via conduit and receive ozone gas via conduit (the term “may” is broadly interpreted to mean the possibility of providing a split for the influent water conduit, and thus these limitations are interpreted to be an optional configuration for the influent water conduit and do not patentably distinguish the claimed invention from the prior art).

Regarding claim 23, Yasuike teaches a one-step method (system with ozone-based advanced oxidation reaction tank 14 to treat wastewater, where a “one step method” is interpreted to be taught by any method comprising the claimed method steps) (see para. 0059-0063; Fig. 2) of reducing both azole-type compounds and chemical oxygen demand (COD) in wastewater resulting from a chemical-mechanical polishing process (the intended use does not manipulatively differentiate the claimed invention from the prior art method and therefore does not patentably distinguish the claimed invention from the prior art, see MPEP § 2111.02(II); however, Yasuike discloses the removal of azole-type anticorrosive from wastewater discharged from a chemical mechanical polishing step, see para. 0001, and as the prior art teaches the claimed system, the prior art system is presumed to inherently achieve the functional limitations of reducing COD), the method being a chemical treatment using advanced oxidation and utilizing ozone, comprising: 
receiving as an input influent wastewater into an oxidation module comprising a treatment tank (ozone-based advanced oxidation reaction tank 14) via conduit (water is introduced from upstream tanks to the reaction tank 14, where “via conduit” is broadly interpreted to mean conveying a material by any passage) (see para. 0062); 

outputting the treated water as an effluent from the oxidation module via conduit (treated water is depicted in Fig. 2 to be transferred out from the reaction tank 14, where “via conduit” is broadly interpreted to mean conveying a material by any passage); 
characterised in that the oxidation module is the sole treatment for reduction of azole-type compounds and COD reduction, and neither ferrous treatment nor solid-liquid separation pre-treatment processes are required (in comparative examples 16-17, flocculation treatment of the raw water with a ferrous flocculant was not performed, thus raw water directly subjected to the oxidation process) (see para. 0080 and p. 7, Table 2), the effluent having a reduction in axole-type compounds greater than 90% (resulting in a triazole concentration from 180 mg/L in the raw water to <1.5 mg/L in the treated water after oxidation for comparative example 17) (see p. 7, Table 2) and a COD reduction greater than thirty percent (30%) (as the prior art teaches the claimed system, the prior art system is presumed to inherently achieve the same COD reduction).

Regarding claim 24, Yasuike teaches a method according to claim 23, wherein the ozone to azole ratio is 5:1 to 80:1 (21.6 g of ozone injected into a 15L column to 180 mg/L of triazole is a ratio of 8:1) (see Yasuike, p. 7, Table 2; para. 0075 and 0080).

Regarding claim 26, Yasuike teaches a method according to claim 23, wherein the influent water in conduit may be split to directly enter treatment tank via conduit or may enter conduit and receive ozone gas via conduit (the term “may” is broadly interpreted to mean the possibility of providing a split 

Regarding claim 27, Yasuike teaches a method according to claim 23, wherein the influent water entering the tank has received ozone (see claim 23 above).

Regarding claim 28, Yasuike teaches a method according to claim 23, wherein the wastewater is received from semiconductor fabrication processes (wastewater discharged from a fabrication process of a semiconductor device) (see Yasuike, para. 0001).

Regarding claim 30, Yasuike teaches a method according to claim 23, wherein the azole-type compounds comprise azole compounds and their derivatives including benzotriazole, pyrazote, 4-methyl-1-H- benzetrazole, 5-methyl -1-H- benzotrazole, imidazole, 1,2,4 1H-triazole, 3-amino triazole, tetrazole, oxazole, thiazole, diazole, 1,2,3-thiadiazole (see Yasuike, para. 0021-0022).

Regarding claim 31, Yasuike teaches a method according to claim 23, wherein the effluent has a reduction in azole-type compounds greater than ninety five percent (95%) (resulting in a triazole concentration from 180 mg/L in the raw water to <1.5 mg/L in the treated water after oxidation for comparative example 17) (see Yasuike, p. 7, Table 2).

Regarding claim 32, Yasuike teaches a method according to claim 23, wherein the oxidation module removes organic materials having a chemical oxygen demand (COD) by greater than forty .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuike et al. (US 2012/0006755 A1) as applied to claim 23 above, and further in view of Schaefer (US 3,685,656 A).

Regarding claim 25, Yasuike teaches a method according to claim 23.
Yasuike does not explicitly teach wherein recirculation within the treatment tank occurs for more than 180 minutes.
Schaefer teaches a method of reducing COD in wastewater (ozone oxidizes most organic contaminants in solutions) (see col. 1, lines 16-17), the method being a chemical treatment using oxidation and utilizing ozone (operating recirculating apparatus 10 to treat contaminated liquids with ozone) (see col. 3, lines 44-45), comprising: supplying ozone to the influent wastewater via conduit before being fed into a treatment tank of an oxidation module, wherein recirculation within the treatment tank occurs for a duration (opening valve 150, closing valve 146, running pump 68; venturi 156 thoroughly mixes the ozonized air with the liquid supplied by pump 68 and discharges the mixture into treatment tank 14 and liquid that passed through the bottom of tank 12 is recirculated by pump 68 through venturi 16; this recirculation operation disclosed by Schaefer inherently requires a period of time to complete the flow path) (see col. 3, line 56 to col. 4, line 1; col. 4, lines 11-14; Fig. 1).
Schaefer does not explicitly teach wherein recirculation occurs for more than 180 minutes.  However, Schaefer teaches that recirculation time is a result-effective variable (provide the proper duration or extent of exposure and mixing of ozonized air that is required to oxidize or reduce the contaminants in the particular liquid being treated) (see col. 4, lines 52-57). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the recirculation time within the Schaefer treatment tank during routine experimentation to optimize the reduction of COD (see MPEP § 2144.05 (II)(B)).
.

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuike et al. (US 2012/0006755 A1).

Regarding claim 29, Yasuike teaches a method according to claim 23, further comprising a pH adjustment (in order to maintain a constant pH during the ozone-based advanced oxidation process, a sodium hydroxide solution was injected using a chemical feeding pump) (see Yasuike, para. 0075).
Yasuike does not explicitly teach that the pH adjustment is before the oxidation module receives the influent source of wastewater. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the pH adjustment occur either before the oxidation module receives the influent source of wastewater, or within the oxidation module, because the finite number of potential options for where to inject a pH-adjusting chemical (pH adjustment before the oxidation module, or within the oxidation module) can be pursued with a reasonable expectation of success to provide pH adjustment for the oxidation process.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))

Regarding claim 33, Yasuike teaches a method according to claim 23.

It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the wastewater in Yasuike’s Comparative Example 17 with the wastewater with a pH of 6.5 because the wastewater with a pH of 6.5 contains azole-type compounds and the method of Yasuike’s Comparative Example 17 is directed to treating wastewater containing azole-type compounds, and therefore the simple substitution of one wastewater containing azole-type compounds with another wastewater containing azole-type compounds achieves predictable results to reduce azole-type compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        January 26, 2022